Citation Nr: 0727980	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-24 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.	Entitlement to an increased evaluation for service-
connected multiple arthralgias (previously diagnosed as 
Reiter's syndrome), currently 40 percent disabling.  

2.	Entitlement to an increased evaluation for service-
connected neurodermatitis, localized, currently 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 RO decision that denied a higher 
rating for multiple arthralgias.  While the appeal was 
pending, an April 2005 rating decision granted a 40 percent 
rating for this condition.  This was not a full grant of the 
benefits sought on appeal because higher disability ratings 
are available under the diagnostic code pertinent to the 
veteran's disability.  Therefore, this issue is still before 
the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (After the 
veteran has perfected his appeal, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).   

As discussed in more detail in the REMAND below, the Board 
finds that the veteran filed a timely notice of disagreement 
to a February 2006 RO decision that  assigned a 10 percent 
evaluation for neurodermatitis, thereby initiating, but not 
perfecting, an appeal.

In September 2006, the veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran claims that he is entitled to an increased 
evaluation for multiple arthralgias, currently evaluated as 
40 percent disabling.  During the September 2006 Board 
hearing, the veteran identified a private rheumatologist in 
Ocala that he received treatment from in the Spring of 2006 
as well as from the VA medical treatment centers in Bay Pines 
and Fort Myers which are not associated with the claims file.  
Therefore, the Board finds that additional development is 
necessary.  

Additionally, the veteran was granted service connection in 
February 1970 for neurodermatitis and assigned a 0 percent 
evaluation.  The veteran filed for an increased evaluation in 
November 2005.  The veteran's evaluation was increased to 10 
percent in February 2006.  A notice of disagreement (NOD) was 
received in April 2006, within a year of the February 2006 
rating decision, and is therefore timely.  38 U.S.C.A. § 
7105.  As a timely NOD regarding the veteran's claim for an 
increased evaluation for neurodermatitis has been submitted, 
a remand is required in order for the RO to issue a Statement 
of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999) 
(holding the Board should remand the issue to the RO for the 
issuance of a Statement of the Case when a notice of 
disagreement had been timely filed).  In this regard, the 
claim is not before the Board at this time and will only be 
before the Board if the veteran files a timely substantive 
appeal.  38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain all VA medical 
records from Fort Myers and Bay Pines 
Medical Centers for treatment since 
February 2006.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.



2.	The RO should request that the veteran 
identify the private rheumatologist in 
Ocala and obtain a release form 
authorizing VA to request his treatment 
records.  If he does so, the RO should 
request these medical records.  All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should 
be fully documented.

3.	After the above has been completed to 
the extent possible, the veteran should be 
afforded a VA examination performed by an 
appropriate specialist to determine the 
severity of the veteran's multiple 
arthralgias.  The claims file must be made 
available to and reviewed by the 
specialist in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished and all findings 
reported in detail.  The examiner should 
include findings regarding the veteran's 
weight loss, anemia productive of severe 
impairment of health, and severely 
incapacitating exacerbations.  The VA 
examiner should also include an opinion 
regarding whether rheumatoid arthritis is 
related to the veteran's multiple 
arthralgias and whether the veteran's 
symptoms are attributable to rheumatoid 
arthritis or his multiple arthralgias.  

4.	After any additional notification 
and/or development deemed necessary is 
undertaken, the RO should readjudicate the 
veteran's claim regarding multiple 
arthralgias with consideration of the 
evidence submitted after the April 2005 
supplemental statement of the case.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided 
with a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response by the veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

5.	Additionally, provide the veteran with 
a statement of the case as to the issue of 
neurodermatitis. The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  However, the 
Board takes this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

